PER CURIAM.
This is an appeal from a final judgment dissolving a seven-year marriage involving no children. We find no error in the award to the wife of the husband’s interest in the marital home as an equitable distribution of the parties’ assets nor do we find an abuse of discretion in the award of rehabilitative alimony. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). We also affirm the trial court’s refusal to allow the husband to take the deposition of the wife’s treating psychiatrist where the wife did not offer the testimony of her psychiatrist and the court appointed a psychiatrist to examine the wife and testify at trial. See Roper v. Roper, 336 So.2d 654 (Fla. 4th DCA 1976). All other points are without merit.
AFFIRMED.
DOWNEY, BERANEK and HERSEY, JJ., concur.